NO. 12-11-00372-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IWS GAS AND SUPPLY OF TEXAS                                     §   APPEAL FROM THE 7TH
LTD., SHAWN TINDALL, MICHAEL
GEORGE AND JOHN ROGSTAD,
APPELLANTS
                                                            §       JUDICIAL DISTRICT COURT
V.

MATHESON TRI-GAS, INC.,
APPELLEE                                                   §        SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellants and Appellee have filed a joint motion to dismiss this appeal. In their motion,
the parties state that they have agreed to settle and resolve all issues concerning this matter and
appeal and therefore jointly move to dismiss the appeal. Because the parties have met the
requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the motion is granted, and the
appeal, which is associated with the notices of appeal filed on November 17, 2011, and March 8,
2012, respectively, is dismissed with prejudice to refiling.
Opinion delivered June 29, 2012.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                   COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                           JUDGMENT

                                             JUNE 29, 2012


                                         NO. 12-11-00372-CV


                   IWS GAS AND SUPPLY OF TEXAS, LTD.
           SHAWN TINDALL, MICHAEL GEORGE AND JOHN ROGSTAD,
                                Appellants
                                   V.

                           MATHESON TRI-GAS, INC.,
                                      Appellee
____________________________________________________________________________
                       Appeal from the 7th Judicial District Court
                   of Smith County, Texas. (Tr. Ct. No. 2011-3048-A)
__________________________________________________________________________

              THIS CAUSE came on to be heard on the joint motion of the Appellants and
Appellee to dismiss the appeal herein, and the same being considered, it is hereby ORDERED,
ADJUDGED and DECREED by this Court that the motion is granted and this appeal be
dismissed with prejudice; all costs of this appeal are assessed against the party incurring same;
for which let execution issue; and that this decision be certified to the court below for
observance.
              By per curiam opinion.
              Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.